Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  December 12, 2008                                                                Clifford W. Taylor,
                                                                                             Chief Justice

  135053                                                                          Michael F. Cavanagh
                                                                                  Elizabeth A. Weaver
                                                                                         Marilyn Kelly
                                                                                    Maura D. Corrigan
                                                                                  Robert P. Young, Jr.
  GRIEVANCE ADMINISTRATOR,                                                        Stephen J. Markman,
  ATTORNEY GRIEVANCE COMMISSION,                                                                  Justices
  STATE OF MICHIGAN, 

            Petitioner-Appellee, 

  v                                                     SC: 135053     

                                                        ADB: 06-000036-GA           

  PATRICIA COOPER,

            Respondent-Appellant. 


  _________________________________________/

         On November 13, 2008, the Court heard oral argument on the application for leave
  to appeal the September 17, 2007 opinion and order of the Attorney Discipline Board.
  On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of
  granting leave to appeal, we REVERSE the opinion and order of the Attorney Discipline
  Board and REINSTATE the August 1, 2006 order of dismissal of the Attorney Discipline
  Board Hearing Panel No. 106. The Attorney Discipline Board erred in holding that the
  July 29, 2002 fee agreement was ambiguous as to whether the $4,000 minimum fee was
  nonrefundable. As written, the agreement clearly and unambiguously provided that the
  respondent was retained to represent the client and that the minimum fee was incurred
  upon execution of the agreement, regardless of whether the representation was terminated
  by the client before the billings at the stated hourly rate exceeded the minimum. So
  understood, neither the agreement nor the respondent’s retention of the minimum fee
  after the client terminated the representation violated existing MRPC 1.5(a), MPRC
  1.15(b) or MRPC 1.16(d).

        KELLY, J. (concurring).

         I concur in the Court’s order reversing the opinion and order of the Attorney
  Discipline Board and reinstating the order of dismissal of the Attorney Discipline Board
  Hearing Panel No. 106. I write separately in the interest of curtailing future
  misunderstandings regarding attorney-client fee agreements similar to the one that
  occurred in this case.
                                                                                                                2

      The following is the relevant part of the fee agreement:
            1. Client agrees to pay Attorney a MINIMUM FEE OF $4,000.00
      which shall be payable as follows:

               Retainer $4,000.00

               Balance $-0-

                                                       ***

              This MIMIMUM FEE shall entitle Client to a combined amount of
      Attorney and Legal Assistant time computed in accordance with the hourly
      rate set forth in Paragraph 3 below.

             2. Client understands that NO portion of the MINIMUM FEE
      referred to above is REFUNDABLE, to the client, under any
      circumstances.

               3. Hourly rate: Attorney $195.00

                                   Assistant $_____

              4. In the event the combined Attorney and Legal Assistant time
      shall exceed the MINIMUM FEE, Client agrees to pay for such time at the
      rates set forth in Paragraph 3 above.

I agree that this agreement is unambiguous because it clearly states that the $4,000
minimum fee is nonrefundable.

       However, counsel might be aided in knowing that the Attorney Grievance
Commission believes that fewer grievances would be filed if a different fee agreement
were substituted for the agreement used in this case. The commission recommends that
the agreement explicitly designate the fee the attorney charges for being hired and state
that the fee is nonrefundable under any circumstances. As the commission recommends,
counsel may wish to designate the number of hours the attorney will work without
additional charge, and specify an hourly rate to be charged thereafter.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2008                   _________________________________________
       s1209                                                                  Clerk